 



Exhibit 10.2
May 8, 2006
Virbac Corporation and Subsidiaries
3200 Meacham Boulevard
Fort Worth, Texas 76137

Attention:   Jean M. Nelson, Executive Vice
President and Chief Financial Officer

Re:       Amendment re Delivery of New Amended and Restated Loan Agreement
Dear Ms. Nelson:
     It is evident that the requirement of Paragraph 8 of the Ninth Amendment to
Credit Agreement dated as of March 24, 2006 made by and among Virbac Corporation
and its Subsidiaries, as Borrowers, and First Bank (the “Ninth Amendment”)
requiring Borrowers to execute a new amended and restated loan agreement and
other documents with First Bank and JPMorgan Chase Bank, N.A. on or before May
12, 2006 to provide for a syndicated revolving credit facility to the Borrowers
from First Bank and JPMorgan Chase Bank, N.A. will not be met. First Bank and
JPMorgan Chase Bank, N.A. will agree to extend the May 12, 2006 deadline set
forth in Paragraph 8 of the Ninth Amendment to June 15, 2006.
     The amendments contained herein are expressly conditioned upon First Bank’s
receipt of this letter agreement executed by a duly authorized officer of each
of the Borrowers and acknowledged by a duly authorized officer of JPMorgan Chase
Bank, N.A., First Bank’s participant in the credit facilities to the Borrowers.
     Please indicate your acknowledgment and agreement to the amendment set
forth above by signing and returning this letter at your earliest convenience.
The amendment set forth herein shall not be effective unless counterpart
originals of this letter, signed on behalf of each of the Borrowers and by
JPMorgan Chase Bank, N.A., are returned to First Bank on or before May 12, 2006.
     This notice is provided pursuant to Section 432.047, R.S.Mo. As used
herein, “creditor” means each of First Bank and its participant, JPMorgan Chase
Bank, N.A., the “credit agreement” means the Loan Agreement, as amended by the
Ninth Amendment and this letter, and as each such document has been further
amended in writing from time to time, and “this writing” means the Loan
Agreement, as amended by the Ninth Amendment and this letter, and as each such
document has been further amended in writing from time to time, the Note, the
other Transaction Documents, all guaranties executed by any other Obligors, and
any other agreement executed in connection herewith or therewith. ORAL
AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT. This Agreement embodies the entire agreement and
understanding between the Borrowers and First Bank and supersedes all prior
agreements and understandings (oral or written) relating to the subject matter
hereof.

 



--------------------------------------------------------------------------------



 



            Very truly yours,

FIRST BANK
      By:   /s/ Traci Dodson         Traci Dodson, Vice President             

ACKNOWLEDGED AND AGREED TO
THIS 8th DAY OF MAY, 2006
VIRBAC CORPORATION
PM RESOURCES, INC.
ST. JON LABORATORIES, INC.
VIRBAC AH, INC.
FRANCODEX LABORATORIES, INC.
DELMARVA LABORATORIES, INC.

         
By:
  /s/ Jean M. Nelson    
 
 
 
Jean M. Nelson, Executive Vice President    
 
  and Chief Financial Officer    

CONSENTED AND AGREED TO THIS 8th
DAY OF MAY, 2006
JPMORGAN CHASE BANK, N.A.

         
By:
  /s/ Jennifer Baggs    
 
 
 
Jennifer Baggs — Vice President    

-2-